Citation Nr: 1103528	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  04-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for traumatic 
injury of the right wrist with residual scarring.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and February 2004 rating determinations 
of a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.  The Veteran testified before a 
Decision Review Officer in July 2003; a transcript of that 
hearing is associated with the claims folder.

This case has previously come before the Board.  In June 2009, 
the matters were remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  GERD is manifested by no more than symptoms such as 
epigastric pain and of less severity than the degree of 
impairment of health reflected in the criteria required for a 30 
percent rating.

2.  The competent evidence does not establish that the service-
connected right wrist scar is tender or painful.  The right wrist 
scar does not manifest in a loss of range of motion or functional 
limitation of the affected part, does not encompass an area of 
144 square inches (929 sq. cm.) or greater, and is not unstable.  
The scar is superficial with no damage to the underlying tissue.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for GERD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.114, Diagnostic Code 7346 (2010).

2.  The criteria for a rating in excess of 0 percent for 
traumatic injury of the right wrist with residual scarring have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The March 2003, 
August 2007, and December 2009 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. App. 
at 120.  

The claimant's pertinent medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the service-
connected GERD since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The 
November 2009 VA examination report is thorough and supported by 
VA records.  The examination in this case is adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not prejudicial 
to the claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The December 2009 letter also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during active service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a system 
or organ of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

When rating a veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings at 
different times, based on facts found, will also be considered.  
Hart v. Mansfield, 21 Vet App 505 (2007).  Where service 
connection already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Under Diagnostic Code 7346, symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health warrants a 60 percent evaluation.  A 30 percent evaluation 
is warranted where there is persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  A 10 percent evaluation is warranted with 
two or more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars. Note (1) to Diagnostic Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination. Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  
Dermatitis or eczema is to be rated under either the criteria 
under Diagnostic Code 7806 or to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the June 2009 Board remand.  The Veteran was 
afforded VA examinations and the claims were readjudicated.  
Thus, the Board is able to proceed with a decision.

I.  GERD

The Veteran's GERD has been assigned a 10 percent rating under 
Diagnostic Code 7346.  He asserts that a higher rating is 
warranted.  Having reviewed the record, the Board finds that a 
higher rating is not warranted at any time during the relevant 
period.  

The Board notes that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in the 
site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 4.14; 
38 C.F.R. § 4.113 (2010).

In addition, ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be 
combined with each other.  A single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In this case, the Veteran has been diagnosed with GERD.  This 
disorder is rated under the criteria for evaluating digestive 
disorders in VA's Schedule for Rating Disabilities, specifically, 
Diagnostic Codes 7303-7813.  The AOJ evaluated his disorder as 10 
percent disabling under Diagnostic Codes 7346, which pertains to 
hiatal hernias.  The Board can find no other more appropriate 
code to use in rating this disability.  The Board notes that 
while "epiglottal reflux" was referenced at the hearing, 
Transcript at 5 (2003), the Veteran has not been diagnosed with 
any other gastrointestinal disorder, and thus, no other 
diagnostic codes are applicable in this case.  38 C.F.R. § 4.114, 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348

The Board notes that while the Veteran stated, in a March 2004 VA 
Form 9, that he had recurrent epigastric distress and shoulder 
and arm pain warranting a higher rating, the competent evidence 
does not establish persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of considerable 
impairment of health.  A December 2002 VA treatment record notes 
no gastrointestinal complaints, no weight loss was noted in 
December 2004, and no GERD symptoms and no change in bowel habits 
were noted in June 2005.  The March 2003 VA examination report 
notes that the abdomen was soft and nontender, positive bowel 
sounds were reported, and the assessment was GERD, improved on 
medication, not completely eradicated.  The Board notes that a 
September 2003 VA examination report notes that he was well-
nourished and in no apparent distress and a June 2005 VA record 
notes that he dislocated his shoulder cutting down a tree.  
Regardless, the objective evidence does not establish relevant 
symptoms resulting in considerable or severe impairment of 
health.  

In addition, while the Veteran testified that his symptoms kept 
him awake at night and that there, "have been times where I had 
to get up and throw up", Transcript at 2-3 (2003), and that he 
throws up a few times a month, Id. at 6, the objective evidence 
does not establish symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia or other 
symptom combinations productive of severe impairment of health, 
or persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable or severe impairment of 
health, at any time during the relevant period.  The November 
2009 VA examination report notes complaints of occasional mild 
burning exacerbated by spicy food with mild epigastric burning 
sensations.  In addition, while slight epigastric tenderness was 
reported, the examiner noted normal bowel functions, and there 
was no nausea or vomiting, no diarrhea or constipation, no other 
abdominal pain, no bleeding, no difficulty eating, and no weight 
loss or regurgitation.  The clinical course was reported to be 
stable and controlled, and a very good response to treatment was 
noted with no side effects from medication.  

The Board notes that the reference to a November 2010 VA 
examination report in the November 2010 supplemental statement of 
the case is merely a typographical error, and actually refers to 
the November 2009 VA examination report.  Such is clearly 
established from the Reasons and Bases portion of the 
supplemental statement of the case, with noted findings 
corresponding with the November 2009 report of examination.  In 
addition, the AOJ's request for an "Esophagus and Hiatal 
Hernia" examination was initiated in August 2009 and the 
November 2009 VA examination report specifically states, "C & P 
Exam results:  Esophagus and Hiatal Hernia."  The Board finds 
that the reference to a November 2010 VA examination is 
inconsequential as the reference clearly pertained to the 
November 2009 VA examination.  Thus, no further development is 
necessary in that regard and there has been no prejudice to the 
Veteran.  

In addition, the Board notes that the Veteran testified that he 
was laid off, due to "911," not his gastrointestinal symptoms, 
and that he was attending school.  Transcript at 10 (2003).  
Further, while he testified that the symptoms are sometimes 
better and sometimes worse, Id. at 10, the 10 percent rating 
assigned contemplates flare ups to include loss of time from 
exacerbations due to GERD.  38 C.F.R. § 4.1 (2010).

A determination as to the degree of impairment requires competent 
evidence.  The Veteran is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon which 
to base a determination as to the degree of impairment due to 
service-connected disability.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence of 
record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that while 
the Veteran testified that he was attending school for 
"Radiology", Transcript at 10 (2003), he is not shown to have 
expertise in regard to the degree of impairment due to a 
gastrointestinal disability.  The Board finds the objective 
medical findings to be more probative and reliable in this case.

In this case, the Board has accorded more probative value to the 
medical and/or clinical findings in regard to the degree of 
impairment due to service-connected GERD.  The findings/opinions 
are based on objective data and reliable principles.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds 
no other provision upon which to assign a higher rating.

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.



II.  Right Wrist Scar

This matter stems from the appeal of a 0 percent evaluation 
assigned at the time service connection was granted in a February 
2004 rating decision.  Separate evaluations for relevant periods 
are for consideration based on facts found.  See Fenderson v. 
Brown, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 25 
Vet. App. 505 (2007).  Thus, the issue is whether a higher rating 
is warranted at any time during the relevant period.  Having 
considered the evidence, the Board finds that a higher rating is 
not warranted.  

Initially, the Board notes that the portion of the Schedule for 
Rating Disabilities that addresses the skin was amended effective 
October 23, 2008.  The amendments, however, only apply to 
applications for benefits received by VA on or after October 23, 
2008.  Since the Veteran's claim was received in January 2003, 
the amendment is not relevant, and therefore, it will not be 
discussed.  See 73 Fed. Reg. 54,708 (September 23, 2008). 

On VA examination in September 2003, right wrist flexion was to 
70 degrees on the right and 70 degrees on the left, and extension 
was 0 to 80 degrees on the right and left.  Ulnar deviation was 0 
to 45 degrees on the right and left ulnar wrist radial deviation 
was 0 to 20 degrees on the right and left.  No atrophy or wasting 
in the wrist was noted.  Sensory testing in the upper extremities 
was intact in all dermatomes on the right hand, pinprick was 
noted to be intact in the upper extremities, and position and 
vibration were noted to be preserved and symmetrical in the upper 
extremities.  

The Board notes that while the Veteran asserted, in the March 
2004 notice of disagreement, that he has fatigue and decreased 
strength in the right wrist, the September 2003 VA examiner 
attributed complaints of hyperesthesia to light touch at the 
lateral little finger to a non-service connected traumatic injury 
to the right fifth little finger, and the examiner specifically 
stated that the ulnar nerve deficit on the right hand is likely 
due to the nonservice-connected hunting laceration/accident.  In 
addition, while the Veteran testified that he had not injured his 
wrist since service, Transcript at 18 (2003), a November 1997 VA 
operation report notes that he injured his right little finger 
with a knife while hunting, and reflects that he underwent repair 
of a lacerated flexor digitorum profundus and flexor digitorum 
superficialis of his right finger and repair of a laceration of 
his ulnar digital nerve.  Regardless, the competent evidence does 
not establish that a higher rating is warranted for the service-
connected traumatic injury of the right wrist with residual 
scarring.  

The November 2009 VA examination report notes no tenderness, 
effusion, edema, redness, heat or inflammation.  In addition, the 
examiner noted no abnormal movement, no instability, no guarding 
of movement, and no deformity or malalignment of the right wrist.  
A scar on the volar wrist, ulnar side, was reported to measure 
3.0 cm proximal to the wrist crease and 7mm x 1 mm transverse.  
Skin color was noted to be normal.  There was no pain, no pain on 
motion, no adherence to the underlying tissues, no ulcerations or 
breakdowns, no depression or elevation, and no limitation of 
function by the scar.  The November 2009 VA examiner stated that 
there was no additional functional limitation of the joint, 
including no additional loss of range of motion during flare ups 
or secondary to repetitive use of the joint, and no painful 
motion, weakness, excessive fatigability, lack of endurance or 
incoordination.  X-ray examination of the right wrist was noted 
to be normal and strength in the right wrist was 5/5.  Thus, a 
higher rating is not warranted even in consideration of 
functional impairment.  

The Board notes that while the Veteran testified that his right 
wrist slowed him down when he worked as a mechanic, Transcript at 
16 (2003), he testified that he was laid off due to "911," Id. 
at 10, not his service-connected right wrist scar.  Regardless, 
an evaluation assigned contemplates flare ups to include loss of 
time from exacerbations, if any.  38 C.F.R. § 4.1 (2010).

A determination as to the degree of impairment requires competent 
evidence.  The Veteran is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon which 
to base a determination as to the degree of impairment due to 
service-connected disability.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence of 
record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that while 
the Veteran testified that he was attending school for 
"Radiology", Transcript at 10 (2003), he is not shown to have 
expertise in regard to the degree of impairment due to traumatic 
injury of the right wrist with residual scarring.  The Board 
finds the objective medical findings to be more probative and 
reliable in this case.

In this case, the Board has accorded more probative value to the 
medical and/or clinical findings in regard to the degree of 
impairment due to the service-connected traumatic injury of the 
right wrist with residual scarring.  The findings/opinions are 
based on objective data and reliable principles.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds 
no other provision upon which to assign a higher rating.

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  

Lastly, and relevant to both claims, the Board notes that in Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total 
disability rating based on individual unemployability (TDIU) 
claim is part and parcel of an increased-rating claim when raised 
by the record.  The Board notes that while the September 2003 VA 
examination report notes that the Veteran was laid off from his 
job, the Veteran testified that he was attending school.  
Transcript at 10 (2003).  In addition, while an August 2007 VA 
record references vocational rehabilitation, the Veteran has not 
claimed that he is unable to work because of his symptoms related 
to service-connected disability.  Thus, further consideration in 
regard to a TDIU is not necessary.  

In regard to extraschedular consideration, the Board notes that 
an extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the AOJ or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2010).  In 
the present case, the Board finds that the competent evidence 
does not establish, at any time, that either the service-
connected GERD or a traumatic right wrist injury with residual 
scarring produces such an unusual or exceptional disability 
picture rendering impractical the use of the regular schedular 
standards.  In addition, the competent evidence does not 
establish that the Veteran has experienced incapacitation or 
periods of hospitalization that would suggest that the rating 
schedule is insufficient for determining the appropriate 
disability ratings in this case.  Accordingly, the Board 
determines that referral for an extraschedular rating is not 
warranted.


ORDER

A rating in excess of 10 percent for GERD is denied.  

A rating in excess of 0 percent for a traumatic right wrist 
injury with residual scarring is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


